UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------- ----- X
MICHAEL SCHNEIDER,                     :
                                       :
                                                      CASE NO.: 1:20-cv-00663-LAP
                Plaintiff,             :
                                       :
      -against-                        :
                                       :
DERMIRA, INC., THOMAS G. WIGGANS, :
EUGENE A. BAUER, DAVID E. COHEN,       :
FRED CRAVES, MATTHEW FUST,             :
HALLEY E. GILBERT, MARK MCDADE,        :
JAKE NUNN, WILLIAM RINGO, and          :
KATHLEEN SEBELIUS,                     :
                                       :
                Defendants.            :
-------------------------------------- X

                                   NOTICE OF DISMISSAL

       Notice is hereby given that pursuant to Rule 41(a)(1)(A)(i) of the Federal Rules of Civil

Procedure, Plaintiff voluntarily dismisses the above-titled action as moot. This notice of dismissal

is being filed with the Court before service by Defendants of either an answer or a motion for

summary judgment.

Dated: March 12, 2020                              Respectfully Submitted,

                                                   MONTEVERDE & ASSOCIATES PC

                                                   /s/ Juan E. Monteverde____________
                                                   Juan E. Monteverde (JM-8169)
                                                   The Empire State Building
                                                   350 Fifth Avenue, Suite 4405
                                                   New York, New York 10118
                                                   Tel: 212-971-1341
                                                   Fax: 212-202-7880

                                                   Attorney for Plaintiff
